DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 09/07/2022 has been received and made of record. 
Claims 1-33 are pending in Application 16/391,255. 
 
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 09/07/2022, with respect to the rejection(s) of claim(s) 1-33 under 35 USC 103(a) have been fully considered but are not persuasive.  
	Applicant argues that the references of Rachamadugu and Cole cannot be properly combined as they are not analogous in the field of scope of the claimed invention, specifically the configuration of one or more workspaces of an information technology (IT) infrastructure.
	In response to applicant's argument that Rachamadugu and Cole are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Rachamadugu and Cole are drawn to provisioning information technology resources for an infrastructure for customers/target environments, which is within the field of applicant’s endeavor and certainly pertinent to the particular problem (validation of IT provisioning plans and policies). See also Rachamadugu: Column 45 Line 66-Column 46 Line 5; Cole: Paragraph [0083].
	Additionally, in response to applicant's argument that Rachamadugu and Cole are not drawn to workspaces of an information technology infrastructure , a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here both Rachamadugu and Cole are drawn to provisioning information technology resources for an infrastructure for customers/target environments (Rachamadugu: Column 45 Line 66-Column 46 Line 5; Cole: Paragraph [0083]).
	Applicant further argues that Rachamadugu is silent on any need for provisioning policies and therefore there is no rational underpinning the combination of the provisioning policies of Cole with the blueprint parameters of Rachamadugu. 
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cole presents a motivation in the form of improved deployment management including improved security (Cole: Paragraph [0012]).
	Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Finally, Applicant has not addressed the 35 USC 103 rejection of claims 1-11, 13-27, and 29-33 in view of Foskett and Cole (or of claims 12 and 28 in view of Foskett, Cole, and Ravipati).
	As such, the rejections are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-27, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachamadugu (US 10200246 B1) in further view of Cole (US 2018/0115551 A1).

Regarding claims 1, 17, and 33, Rachamadugu discloses a system/method/medium (Rachamadugu: Claim 10, “A system comprising a non-transitory medium encoded with code that, when executed using hardware, implements a process”), comprising: 
	at least one data processor (Rachamadugu: Claim 10, “A system comprising a non-transitory medium encoded with code that, when executed using hardware, implements a process”); 
	and at least one memory storing instructions which, when executed by the at least one data processor, result in operations (Rachamadugu: Claim 10, “A system comprising a non-transitory medium encoded with code that, when executed using hardware, implements a process”) comprising: 
	validating, by a validation engine, an execution plan that specifies one or more configurations to apply to an information technology infrastructure (Rachamadugu: Figure 32 and Column 46 Lines 13-24, “For example, at 3221, deployment policies are checked. Herein, "deployment policies" refers to policies that affect deployment of a blueprint. Each deployment policy includes a rule and an action. The rule determines to which blueprint or blueprints the policy applies. The action determines what is to be done regarding an applicable blueprint. Examples of deployment policies are presented below regarding other deployment actions. A policy can apply to the entire deployment, early in the deployment, late in deployment, etc. Checking for deployment early in the deployment allows for both implementing deployment policy at the onset of deployment and any subsequent time during deployment”), the validating of the execution plan comprising: 
	determining a structural validity of the one or more configurations associated with the execution plan (Rachamadugu: Figure 32 and Column 47 Lines 11-21, “At 3226, proposed plan 3225 is evaluated, e.g., logic tested using debugger 2976”); 
	wherein at least one of the configurations is created in and/or maintained at the workspace (Rachamadugu: Column 5 Lines 13-15, “A user interface 138 provides for user-friendly access to blueprint editor 130, catalog 132, and deployment engine 134”); 
	and in response to determining that the one or more configurations of the execution plan are structurally valid, determining whether the information technology infrastructure satisfies a first policy if the one or more configurations specified in the execution plan are applied to the information technology infrastructure (Rachamadugu: Figure 32 and Column 28 Lines 4-14, “Policy-driven enhancements can be used, for example, to achieve business driven blueprint validation. For example, an `OS Policy` can scan the blueprint to ensure operating-system versions used in the blueprint are approved by corporate policies. Outdated operating-system versions pose a significant security hazard and this centralized policy checking provides a reliable quality gate to detect unapproved operating-systems even before they get deployed in the data-center”); 
	and in response to a successful validation of the execution plan, applying, to the information technology infrastructure, the one or more configurations specified in the execution plan, the one or more configurations being applied to the information technology infrastructure by at least provisioning, modifying, and/or de-provisioning one or more resources at the information technology infrastructure (Rachamadugu: Column 45 Line 66-Column 46 Line 5, “Deployment 3203 includes a planning phase 3210 and a provisioning phase 3212. Planning phase 3210 yields provisioning plan 2966. Provisioning plan 2966 includes provisioning instructions that, when implemented, result the customer application by configuring an infrastructure and allocating resources of the infrastructure to the customer application”). 
	Rachamadugu does not explicitly disclose identifying, by the validation engine, a first policy applicable to a workspace based on attributes of the workspace, the first policy defining how one or more resources of the workspace are to be provisioned to the information technology infrastructure.
	However, Cole discloses identifying, by the validation engine, a first policy applicable to a workspace based on attributes of the workspace (Cole: Paragraph [0083], “provisioning policy… validate request modules… comparing various attributes of the target environment against restrictions or requirements for those attributes”), the first policy defining how one or more resources of the workspace are to be provisioned to the information technology infrastructure (Cole: Paragraph [0083], “provisioning policy… validate request modules… comparing various attributes of the target environment against restrictions or requirements for those attributes).
	Rachamadugu and Cole are analogous art in the same field of endeavor as the instant invention as both are drawn to deployment systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Cole’s workspace-attribute-based-policies into the system of Rachamadugu to allow improved management of deployments (Cole: Paragraph [0012]). 

Rachamadugu-Cole teaches 2/18. The system/method of claim 1/17, wherein the validating of the execution plan further comprises: 
	in response to determining that the information technology infrastructure satisfies the first policy if the one or more configurations specified in the execution plan are applied to the information technology infrastructure, determining whether a running cost of the information technology infrastructure satisfies a cost quota if the one or more configurations specified in the execution plan are applied to the information technology infrastructure (Rachamadugu: Column 24 Lines 4-11, “Many customers care more about cost than what is being requested. For example, it often does not matter to the customer whether the requestor is requesting 1 CPU or 4 CPU. What matters is that the request would exceed, e.g., a 20$/day quota. Accordingly, the present invention provides for a cost analysis, e.g., of a provisioning plan, and an entitlement decision based on the resulting cost”). 

Rachamadugu-Cole teaches 3/19. The system/method of claim 2/18, further comprising: 
	generating a user interface configured to display, at a client, a result of validating the execution plan (Rachamadugu: Column 5 Lines 13-15, “A user interface 138 provides for user-friendly access to blueprint editor 130, catalog 132, and deployment engine 134”, and Column 47 Lines 14-23, “rejected… sending the user back to the drawing board”). 

Rachamadugu-Cole teaches 4/20. The system/method of claim 3/19, wherein the user interface is further configured to display a first indication corresponding to the structural validity of the execution plan, a second indication of whether the execution plan violates the first policy, and/or a third indication of whether the execution plan satisfy the cost quota (Rachamadugu: Column 24 Lines 4-11, “Many customers care more about cost than what is being requested. For example, it often does not matter to the customer whether the requestor is requesting 1 CPU or 4 CPU. What matters is that the request would exceed, e.g., a 20$/day quota. Accordingly, the present invention provides for a cost analysis, e.g., of a provisioning plan, and an entitlement decision based on the resulting cost”, Column 5 Lines 13-15, “A user interface 138 provides for user-friendly access to blueprint editor 130, catalog 132, and deployment engine 134”, and Column 47 Lines 14-23, “rejected… sending the user back to the drawing board”). 

Rachamadugu-Cole teaches 5/21. The system/method of claim 4/20, wherein the user interface is further configured display a fourth indication identifying the workspace as being associated with a configuration violating the first policy and/or failing to satisfy the cost quota (Rachamadugu: Column 5 Lines 13-15, “A user interface 138 provides for user-friendly access to blueprint editor 130, catalog 132, and deployment engine 134”, and Column 47 Lines 14-23, “rejected… sending the user back to the drawing board”; it is understood that the results of the validation steps are displayed to the user via the UI). 

Rachamadugu-Cole teaches 4/20. The system/method of claim 3/19, wherein the user interface is further configured to display a first indication corresponding to the structural validity of the execution plan, a second indication of whether the execution plan violates the first policy, and/or a third indication of whether the execution plan satisfy the cost quota (Rachamadugu: Column 24 Lines 4-11, “Many customers care more about cost than what is being requested. For example, it often does not matter to the customer whether the requestor is requesting 1 CPU or 4 CPU. What matters is that the request would exceed, e.g., a 20$/day quota. Accordingly, the present invention provides for a cost analysis, e.g., of a provisioning plan, and an entitlement decision based on the resulting cost”, Column 5 Lines 13-15, “A user interface 138 provides for user-friendly access to blueprint editor 130, catalog 132, and deployment engine 134”, and Column 47 Lines 14-23, “rejected… sending the user back to the drawing board” ; it is understood that the results of the validation steps are displayed to the user via the UI). 

Rachamadugu-Cole teaches 6/22. The system/method of claim 2/18, further comprising: 
	receiving, at the validation engine, a programming code-based representation of the first policy and/or the cost quota (Rachamadugu: Figure 5). 

Rachamadugu-Cole teaches 7/23. The system/method of claim 6/22, wherein the programming code-based representation of the first policy and/or the cost quota is received from a client and/or retrieved from a repository (Rachamadugu: Figure 5 and Column 24 Lines 4-11, “Many customers care more about cost than what is being requested. For example, it often does not matter to the customer whether the requestor is requesting 1 CPU or 4 CPU. What matters is that the request would exceed, e.g., a 20$/day quota. Accordingly, the present invention provides for a cost analysis, e.g., of a provisioning plan, and an entitlement decision based on the resulting cost). 

Rachamadugu-Cole teaches 8/24. The system/method of claim 1/17, further comprising: 
	excluding, from the validation of the execution plan, a second policy in response to receiving, from a user at a client, an indication to override the second policy, the second policy being overridden further in response to determining that the second policy comprises a non-mandatory requirement (Rachamadugu: Column 47 Lines 23-29, “In some embodiments, a comparison failure may be remedied at 3230, e.g., by procuring additional entitlements or by changing a value selection made at 3223.”). 

Rachamadugu-Cole teaches 9/25. The system/method of claim 8/24, wherein the first policy and/or the second policy each impose at least one requirement with respect to security, user permission, resource allocation, and/or resource distribution at the information technology infrastructure (Rachamadugu: Column 23 Lines 39-49, “Entitlement checks add some quality gates to ensure corporate policies (such as security, compliance, budgetary) are not violated”). 

Rachamadugu-Cole teaches 10/26. The system/method of claim 1/17, wherein the execution plan is generated based on one or more configuration files that include a programming code-based representation of the one or more resources at the information technology infrastructure (Rachamadugu: Figure 5, “Data Code 504” and constituents). 

Rachamadugu-Cole teaches 11/27. The system/method of claim 10/26, wherein the programming code-based representation of the one or more resources is associated with a configuration language and/or a data interchange language (Rachamadugu: Figure 5, “Data Code 504” and constituents; these are implicitly formatted in a configuration language or data interchange language to allow for use across systems). 

Rachamadugu-Cole teaches 13/29. The system/method of claim 1/17, wherein the one or more resources include hardware resources, software resources, and/or network resources (Rachamadugu: Column 4 Lines 27-36, “To be more specific, the provider infrastructure 108 can be a datacenter or a group of datacenters. Common resources 112 can include buildings, utilities, etc. Allocable resources 110 can include hardware such as processors, memory, storage, and network bandwidth. Allocable resources can also include software such as operating systems, software utilities, security software, localizing software, and any other software, whether or not licenses are required. In addition, allocable resources can include virtual versions of hardware and software resources. Resource allocator 114 can include workload managers and virtualization software such as hypervisors. Customer applications 102 can include e-commerce sites, social media sites, etc. Customer infrastructures 116 comprise the totality of resources "seen" by the respective customer applications”). 

Rachamadugu-Cole teaches 14/30. The system/method of claim 1/17, wherein applying the one or more configurations achieves, at least partially, an information technology objective comprising support for a software application, a multi-tier software application, self-service clusters, a software demonstration, a disposable environment, software defined networking, a resource scheduler, and/or a multi-cloud deployment (Rachamadugu: Column 19 Lines 40-60, “Information-technology (IT) blueprints are executable documents embodying expertises for creating and managing a target object, such as a server or an e-commerce site. For example, a blueprint for an e-commerce site might embody not only the expertises required for configuring hardware and managing sales, but also, the legal and industry knowhow to ensure compliance with applicable laws, regulations, industry best-practices, and contractual terms. Deploying such an e-commerce blueprint results in a "ready-to-go" customer e-commerce "application".  A blueprint may be provided by a cloud-service provider for use by customers. The customers may have differing criteria for determining whether or not a deployment request should be approved. For a given customer, the criteria may vary over time. For example, a customer may have contracted for a certain level of service from a cloud provider, so a deployment request would only be approved if the resulting customer application would be within the agreed-upon level of service. For customers on a pay-as-you go plan, various budgetary constraints may be imposed that may depend on a variety of factors, such as how well the customer's business happens to be doing”). 

Rachamadugu-Cole teaches 15/31. The system/method of claim 1/17, wherein the structural validity of the one or more configurations of the execution plan comprises syntactic validity and/or a semantic validity of the one or more configurations (Rachamadugu: Figure 32, Column 23 Lines 39-49, “Entitlement checks add some quality gates to ensure corporate policies (such as security, compliance, budgetary) are not violated”, and Column 47 Lines 11-21, “At 3226, proposed plan 3225 is evaluated, e.g., logic tested using debugger 2976”). 

Rachamadugu-Cole teaches 16/32. The system/method of claim 1/17, wherein the validation engine further validates the execution plan by at least invoking an externally configured service to verify whether the execution plan satisfies one or more external policies and/or quotas, and wherein the validation engine receives, via an application programming interface (API), a result of the verification performed by the externally configured service (Rachamadugu: Column 23 Lines 41-49, “Blueprints allow subject-matter experts to model best practice IT services and various people (developers, partners, etc.) to request deployment of these blueprints in a self-service manner or API-driven through an automated system. Entitlement checks add some quality gates to ensure corporate policies (such as security, compliance, budgetary) are not violated. In other words, entitlement checks provide a non-intrusive way to get visibility and drive enforcement of these policies.”). 

Claim(s) 1-11, 13-27, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foskett (US 2019/0079751 A1) in further view of Cole (US 2018/0115551 A1).

Regarding claims 1, 17, and 33, Foskett discloses a system/method/medium (Foskett: Claim 1, “A system comprising… hardware data storage configured to store… a resource instantiation engine”), comprising: 
	at least one data processor (Foskett: Paragraph [0075], “CPU”); 
	and at least one memory storing instructions which, when executed by the at least one data processor (Foskett: Paragraph [0076], “instructions for execution… tangible storage medium”), result in operations comprising: 
	validating, by a validation engine, an execution plan that specifies one or more configurations to apply to an information technology infrastructure (Foskett: Paragraph [0013], “An infrastructure instantiation, collaboration, and validation ("ICV") architecture ("architecture") 108 makes complex serverless infrastructure provisioning decisions for complex serverless execution environments”), the validating of the execution plan comprising: 
	determining a structural validity of the one or more configurations associated with the execution plan (Foskett: Paragraph [0013], “The architecture 108 also validates the infrastructure that it has directed an infrastructure provider to build, e.g., by executing provisioned resource policy enforcement”);
	wherein at least one configuration from the execution plan is created in and/or maintained at a workspace (Foskett: Paragraph [0021], “GUI… project… reporting infrastructure validation status” and Table 5 policies and costs)
	and in response to determining that the one or more configurations of the execution plan are structurally valid, determining whether the information technology infrastructure satisfies a first policy if the one or more configurations specified in the execution plan are applied to the information technology infrastructure (Foskett: Figure 5 and Paragraph [0013], “The architecture 108 also validates the infrastructure that it has directed an infrastructure provider to build, e.g., by executing provisioned resource policy enforcement”); 
	and in response to a successful validation of the execution plan, applying, to the information technology infrastructure, the one or more configurations specified in the execution plan, the one or more configurations being applied to the information technology infrastructure by at least provisioning, modifying, and/or de-provisioning one or more resources at the information technology infrastructure (Foskett: Claim 1, “initiate resource provisioning based on the IaC instructions to instantiate the project resource; and initiate function provisioning based on the function deployment instructions”). 
	Foskett does not explicitly disclose identifying, by the validation engine, a first policy applicable to a workspace based on attributes of the workspace, the first policy defining how one or more resources of the workspace are to be provisioned to the information technology infrastructure.
	However, Cole discloses identifying, by the validation engine, a first policy applicable to a workspace based on attributes of the workspace (Cole: Paragraph [0083], “provisioning policy… validate request modules… comparing various attributes of the target environment against restrictions or requirements for those attributes”), the first policy defining how one or more resources of the workspace are to be provisioned to the information technology infrastructure (Cole: Paragraph [0083], “provisioning policy… validate request modules… comparing various attributes of the target environment against restrictions or requirements for those attributes).
	Foskett and Cole are analogous art in the same field of endeavor as the instant invention as both are drawn to deployment systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Cole’s workspace-attribute-based-policies into the system of Foskett to allow improved management of deployments (Cole: Paragraph [0012]). 

Foskett-Cole teaches 2/18. The system/method of claim 1/17, wherein the validating of the execution plan further comprises: 
	in response to determining that the information technology infrastructure satisfies the first policy if the one or more configurations specified in the execution plan are applied to the information technology infrastructure, determining whether a running cost of the information technology infrastructure satisfies a cost quota if the one or more configurations specified in the execution plan are applied to the information technology infrastructure (Foskett: Tables 1 and 5, “billing_daily-cost”, “billing_weekly-cost”, “billing_total-cost”). 

Foskett-Cole teaches 3/19. The system/method of claim 2/18, further comprising: 
	generating a user interface configured to display, at a client, a result of validating the execution plan (Foskett: Paragraph [0021], “The architecture 108 generates the GUIs 210 locally using the display circuitry 208, or for remote visualization, e.g., as HTML, JavaScript, audio, and video output for a web browser running on a local or remote machine. Among other interfaces, the GUIs 210 may include interfaces for infrastructure request submission, specification of projects, specification of project relationships to other projects, e.g., the relationship of the project for developer C 124 to the projects for developer A 120 and developer B, reporting infrastructure request status, reporting infrastructure validation status, and other features”). 

Foskett-Cole teaches 4/20. The system/method of claim 3/19, wherein the user interface is further configured to display a first indication corresponding to the structural validity of the execution plan, a second indication of whether the execution plan violates the first policy, and/or a third indication of whether the execution plan satisfy the cost quota (Foskett: Paragraph [0021], “The architecture 108 generates the GUIs 210 locally using the display circuitry 208, or for remote visualization, e.g., as HTML, JavaScript, audio, and video output for a web browser running on a local or remote machine. Among other interfaces, the GUIs 210 may include interfaces for infrastructure request submission, specification of projects, specification of project relationships to other projects, e.g., the relationship of the project for developer C 124 to the projects for developer A 120 and developer B, reporting infrastructure request status, reporting infrastructure validation status, and other features”). 

Foskett-Cole teaches 5/21. The system/method of claim 4/20, wherein the user interface is further configured display a fourth indication identifying the workspace as being associated with a configuration violating the first policy and/or failing to satisfy the cost quota (Foskett: Paragraph [0021], “GUI… project… reporting infrastructure validation status” and Table 5 policies and costs). 

Foskett-Cole teaches 4/20. The system/method of claim 3/19, wherein the user interface is further configured to display a first indication corresponding to the structural validity of the execution plan, a second indication of whether the execution plan violates the first policy, and/or a third indication of whether the execution plan satisfy the cost quota (Foskett: Paragraph [0021], “GUI… project… reporting infrastructure validation status” and Table 5 policies and costs). 

Foskett-Cole teaches 6/22. The system/method of claim 2/18, further comprising: 
	receiving, at the validation engine, a programming code-based representation of the first policy and/or the cost quota (Foskett: Paragraph [0016], “the architecture 108 implements an abstract object model (AoM) 144 with a defined syntax”, and Paragraph [0032], “As just one example, the developer model extensions 314 may provide a much more succinct mechanism for specifying identity and access management (IAM) policies for project resources. The architecture 108 accepts resource requests for project resources defined using the AoM 232 in a predetermined format, e.g., as comma separated values (CSV) or as "yet another markup language" (YAML) files”). 

Foskett-Cole teaches 7/23. The system/method of claim 6/22, wherein the programming code-based representation of the first policy and/or the cost quota is received from a client and/or retrieved from a repository (Foskett: Paragraphs [0031]-[0032]“The architecture 108 also provides hardware data storage 136 (306) which may include solid state and magnetic hard disk storage drives and drive arrays, as examples. The architecture 108 may capture a wide range of infrastructure data in the hardware data storage 136. For instance, the architecture 108 may capture instantiation rules 138 (308) and capture instantiation metadata 140 (310) for infrastructure resources in the hardware data storage 136”). 

Foskett-Cole teaches 8/24. The system/method of claim 1/17, further comprising: 
	excluding, from the validation of the execution plan, a second policy in response to receiving, from a user at a client, an indication to override the second policy, the second policy being overridden further in response to determining that the second policy comprises a non-mandatory requirement (Foskett: Paragraph [0033], “Examples of developer model extensions 314 include common override attributes and resource specific attribute overrides”). 

Foskett-Cole teaches 9/25. The system/method of claim 8/24, wherein the first policy and/or the second policy each impose at least one requirement with respect to security, user permission, resource allocation, and/or resource distribution at the information technology infrastructure (Foskett: Table 2, “security policy… permissions” and Paragraph [0042], “resources allocated”). 

Foskett-Cole teaches 10/26. The system/method of claim 1/17, wherein the execution plan is generated based on one or more configuration files that include a programming code-based representation of the one or more resources at the information technology infrastructure (Foskett: Paragraph [0032], “The architecture 108 accepts resource requests for project resources defined using the AoM 232 in a predetermined format, e.g., as comma separated values (CSV) or as "yet another markup language" (YAML) files”). 

Foskett-Cole teaches 11/27. The system/method of claim 10/26, wherein the programming code-based representation of the one or more resources is associated with a configuration language and/or a data interchange language (Foskett: Paragraph [0032], “The architecture 108 accepts resource requests for project resources defined using the AoM 232 in a predetermined format, e.g., as comma separated values (CSV) or as "yet another markup language" (YAML) files”). 

Foskett-Cole teaches 13/29. The system/method of claim 1/17, wherein the one or more resources include hardware resources, software resources, and/or network resources (Foskett: Paragraph [0016], “The resource requests 128-132 specify the hardware and software resources, and their configurations, that the developers need for their individual projects, e.g., VMs with specified CPUs, memory type and quantity, and disk space; application packages; email servers; databases; networks; Kinesis streams; user logins; application and user permissions; encryption keys and algorithms; or other resources and configurations”). 

Foskett-Cole teaches 14/30. The system/method of claim 1/17, wherein applying the one or more configurations achieves, at least a partially, an information technology objective comprising support for a software application, a multi-tier software application, self-service clusters, a software demonstration, a disposable environment, software defined networking, a resource scheduler, and/or a multi-cloud deployment (Foskett: Table 6 and Paragraph [0010], “cloud based serverless infrastructure providers, e.g., the infrastructure providers 102 and 104. The infrastructure providers may be located in any geographic region, e.g., United States (US) East, US West, India or Central Europe. The geographic regions that characterize the infrastructure providers may be defined according to any desired distinctions to be made with respect to location. An infrastructure provider may provide cloud computing infrastructure in multiple geographic locations and provide different resources depending on location”). 

Foskett-Cole teaches 15/31. The system/method of claim 1/17, wherein the structural validity of the one or more configurations of the execution plan comprises syntactic validity and/or a semantic validity of the one or more configurations (Foskett: Paragraphs [0016] and [0038], “the architecture 108 implements an abstract object model (AoM) 144 with a defined syntax… Given the resource requests, the architecture 108 executes infrastructure instantiation, collaboration, and validation (406)”). 

Foskett-Cole teaches 16/32. The system/method of claim 1/17, wherein the validation engine further validates the execution plan by at least invoking an externally configured service to verify whether the execution plan satisfy one or more external policies and/or quotas, and wherein the validation engine receives, via an application programming interface (API), a result of the verification performed by the externally configured service (Foskett: Paragraph [0049], “As the validation circuitry 152 proceeds through each sub-directory, the validation circuitry 152 issues validation requests 154 against the infrastructure service providers. For instance, the validation circuitry 152 may call pre-defined provider APIs and report the status results (610). The APIs return ICV messages 156 that include, e.g., the requested resource status”; YAML is also implicitly externally validated through an API). 

Claims 12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachamadugu and Cole as applied above in further view of Ravipati (US 2020/0004529 A1). 

Rachamadugu-Cole teaches 12/28. The system/method of claim 10/26.
	Rachamadugu-Cole does not explicitly disclose pulling, from a version controller, the one or more configurations files in response to receiving, from a webhook at the version controller, a notification of the one or more configuration files being committed at the version controller. 
	However, Ravipati discloses pulling, from a version controller, the one or more configurations files in response to receiving, from a webhook at the version controller, a notification of the one or more configuration files being committed at the version controller (Ravipati: Claim 13, “changing the status of the issue comprises activating an automation system with a webhook; automatically building the code and deploying the code to a target server comprises using the automation system to instruct a web-based version control repository hosting service to pull a latest code version, deploy code packages to an enterprise cloud data management and data integration system, and execute workflows associated with the enterprise cloud data management and data integration system”, and Paragraph [0043], “upon committing code to a source code repository, a communication may be issued to an automation system 641 from the repository 661”). 
	Rachamadugu-Cole and Ravipati are analogous art in the same field of endeavor as both are drawn to deployment validation systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Ravipati’s webhook and version control features into the system of Rachamadugu-Cole to allow for greater system efficiency, reliability, and compatibility. 

Claims 12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foskett and Cole as applied above in further view of Ravipati (US 2020/0004529 A1). 

Foskett-Cole teaches 12/28. The system/method of claim 10/26.
	Foskett-Cole does not explicitly disclose pulling, from a version controller, the one or more configurations files in response to receiving, from a webhook at the version controller, a notification of the one or more configuration files being committed at the version controller. 
	However, Ravipati discloses pulling, from a version controller, the one or more configurations files in response to receiving, from a webhook at the version controller, a notification of the one or more configuration files being committed at the version controller (Ravipati: Claim 13, “changing the status of the issue comprises activating an automation system with a webhook; automatically building the code and deploying the code to a target server comprises using the automation system to instruct a web-based version control repository hosting service to pull a latest code version, deploy code packages to an enterprise cloud data management and data integration system, and execute workflows associated with the enterprise cloud data management and data integration system”, and Paragraph [0043], “upon committing code to a source code repository, a communication may be issued to an automation system 641 from the repository 661”). 
	Foskett-Cole and Ravipati are analogous art in the same field of endeavor as both are drawn to deployment validation systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Ravipati’s webhook and version control features into the system of Foskett-Cole to allow for greater system efficiency, reliability, and compatibility. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/               Primary Examiner, Art Unit 2453